DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/108,738 filed on 12/01/2020.
Claims 1-15 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 2, 2021, November 19, 2021, and March 24, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a road network data processing method (process). Dependent claims 2-5 are also directed towards a road network data processing method (process). Claim 6 is directed towards a road network data processing device (machine). Dependent claims 7-10 are also directed towards a road network data processing device (machine). Finally, claim 11 is directed towards a non-transitory computer-readable storage medium for storing computer instructions (machine). Dependent claims 12-15 are also directed towards a non-transitory computer-readable storage medium for storing computer instructions (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites performing grouping on elements of initial road network data according to a correlation relationship among the elements, to obtain at least one element group, and determining an element group to be deleted from the initial road network data according to an amount of element comprised in each element group of the at least one element group. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses an individual classifying certain roads according to common characteristics and determining outliers needed to be removed or grouped in a different category. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 6 recites two additional element – a processor and a memory. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic processor and memory. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claims 1, 6, and 11 recite the additional element of deleting the element group to be deleted from the initial road network data, to obtain updated road network data. 
The deleting step is recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amounts to mere data gathering, which is a form of insignificant post-solution activity.
This type of abstract idea recited in claims 1-15 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 6, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a memory as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic processor and memory. Mere instructions to apply an exception using a processor and memory cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-5, 7-10, and 12-15 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 6, and 11. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 2 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (U.S. Pub. No. 2008/0319641 A1) in view of Aoyama (JP 2010237487 A).

Regarding Claim 1:
Mutoh teaches:
A road network data processing method, comprising:, (“It is an object of the present invention to provide an apparatus, system and method for generating road map data” (Mutoh: Summary of the Invention – 15th paragraph))
determining an element group to be deleted from the initial road network data according to an amount of element comprised in each element group of the at least one element group; and deleting the element group to be deleted from the initial road network data, to obtain updated road network data., (“the navigation apparatus uses a storage device for storing road map data, which is offered for navigating, the offered road map data being generated by applying a predetermined deletion rule to large road map data which has a data volume larger than a storage capacity of the storage device. The navigation apparatus applies a predetermined restoration rule pairing with the deletion rule to the offered road map data read from the storage device to thereby restore the offered road map data to a state before the deletion rule is applied. The road map data generation apparatus comprises an acquiring means for acquiring the large road map data; and a deleting means for applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus. Herein, the reduced road map data is generated as the road map data offered for the navigating.” (Mutoh: Summary of the Invention – 16th paragraph) Examiner Note: The examiner is interpreting generating road map data reduced to a data volume equal to or less than the storage capacity of the storage device to be equivalent to obtaining updated road network data.)
Mutoh does not teach but Aoyama teaches:
performing grouping on elements of initial road network data according to a correlation relationship among the elements, to obtain at least one element group;, (“A group dividing unit that divides network data into a group composed of links and nodes, and is divided into a plurality of groups connected by one-way links to which one-way information representing one-way traffic is attached. Among the groups, a group combining unit that generates a new group by combining a plurality of groups that can be circulated through the one-way link, and a combination process in the group combining unit for all group combinations” (Aoyama: Description - 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Regarding Claim 2:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 1. Mutoh does not teach but Aoyama teaches:
The road network data processing method according to claim 1, wherein the elements comprise endpoints of a road,, (“The hard disk 12 stores road network data including a link representing a road and a node that is present at an end point of the link” (Aoyama: Description – 10th paragraph))\
[…] and the performing grouping on the elements of the initial road network data according to the correlation relationship among the elements, to obtain the at least one element group, comprises: […], (“A group dividing unit that divides network data into a group composed of links and nodes, and is divided into a plurality of groups connected by one-way links to which one-way information representing one-way traffic is attached. Among the groups, a group combining unit that generates a new group by combining a plurality of groups that can be circulated through the one-way link, and a combination process in the group combining unit for all group combinations” (Aoyama: Description - 6th paragraph))
[…] determining a connection relationship among endpoints of all roads in the initial road network data by traversing the endpoints of the roads; […], (“Next, the group combining unit 16 combines a plurality of groups with reference to the generated tree structure data (step S54). Specifically, when the same group as the group set at the vertex is present at the node, the node group existing between the groups is combined with the group set at the vertex to be the same group. In other words, when there are a plurality of groups that can be circulated through the one-way link among the divided groups, the plurality of groups are combined. This means that when a node (vertex) representing an arbitrary group traces a branch and arrives at a node representing the same group, the group existing between them is not isolated from the group set as the vertex. It is because it represents. In the example shown in FIGS. 6 and 7, the vertex 71 and the node 73 are the same group, and the group 61a → 61c → 61a can be visited. Therefore, the group 61 c corresponding to the node 72 existing between the vertex 71 and the node 73 is determined not to be isolated from the group 61 a and is combined by the group combining unit 16. The vertex 71 and the node 76 are also the same group, and can be visited in the group 61a → 61f → 61e → 61a. Accordingly, the groups 61f and 61e respectively corresponding to the nodes 74 and 75 existing between the vertex 71 and the node 76 are determined not to be isolated from the group 61a and are combined by the group combining unit 16.” (Aoyama: Description – 26th-27th paragraphs, FIG. 5-7) Examiner Note: The examiner is interpreting the connection relationship among the endpoints of the road to be determined based on traversing them.)
[…] determining endpoints associated with at least one road and connectable to each other according to the connection relationship among the endpoints of the roads; and performing grouping on respective endpoints associated with the at least one road and connectable to each other, to obtain the at least one element group., (“the present invention provides a road network data storage unit in which road network data configured to include a link representing a road and a node located at an end of the link is stored, and the road A group dividing unit that divides network data into a group composed of links and nodes, and is divided into a plurality of groups connected by one-way links to which one-way information representing one-way traffic is attached. Among the groups, a group combining unit that generates a new group by combining a plurality of groups that can be circulated through the one-way link, and a combination process in the group combining unit for all group combinations” (Aoyama: Description – 6th paragraph) Examiner Note: The examiner is interpreting a node located at the end of the link to be an endpoint.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Regarding Claim 4:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 1. Mutoh further teaches:
The road network data processing method according to claim 1, wherein the determining the element group to be deleted from the initial road network data according to the amount of element comprised in each element group of the at least one element group comprises:, (“the navigation apparatus uses a storage device for storing road map data, which is offered for navigating, the offered road map data being generated by applying a predetermined deletion rule to large road map data which has a data volume larger than a storage capacity of the storage device. The navigation apparatus applies a predetermined restoration rule pairing with the deletion rule to the offered road map data read from the storage device to thereby restore the offered road map data to a state before the deletion rule is applied. The road map data generation apparatus comprises an acquiring means for acquiring the large road map data; and a deleting means for applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus. Herein, the reduced road map data is generated as the road map data offered for the navigating.” (Mutoh: Summary of the Invention – 16th paragraph) Examiner Note: The examiner is interpreting generating road map data reduced to a data volume equal to or less than the storage capacity of the storage device to be equivalent to obtaining updated road network data.)
[…] determining an element group with an amount of element less than an element amount threshold as the element group to be deleted., (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus” (Mutoh: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the storage capacity to be equivalent to the element amount threshold in this case.)
Regarding Claim 6:
Mutoh teaches:
A road network data processing device, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to:, (“The road map data generation apparatus 1 includes a personal computer (PC) 10 and peripherals connected with the PC 10 such as a display device 20, a DVD drive 30, and a memory card reader-writer 40. The PC 10 includes a CPU 1 1 as a control device, a ROM 12, a RAM 13, a hard disk drive (HDD) 14, and an interface (I/O) 15. The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 31st-32nd paragraphs, FIG. 1))
determine an element group to be deleted from the initial road network data according to an amount of element comprised in each element group of the at least one element group; and delete the element group to be deleted from the initial road network data, to obtain updated road network data., (“the navigation apparatus uses a storage device for storing road map data, which is offered for navigating, the offered road map data being generated by applying a predetermined deletion rule to large road map data which has a data volume larger than a storage capacity of the storage device. The navigation apparatus applies a predetermined restoration rule pairing with the deletion rule to the offered road map data read from the storage device to thereby restore the offered road map data to a state before the deletion rule is applied. The road map data generation apparatus comprises an acquiring means for acquiring the large road map data; and a deleting means for applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus. Herein, the reduced road map data is generated as the road map data offered for the navigating.” (Mutoh: Summary of the Invention – 16th paragraph) Examiner Note: The examiner is interpreting generating road map data reduced to a data volume equal to or less than the storage capacity of the storage device to be equivalent to obtaining updated road network data.)
Mutoh does not teach but Aoyama teaches:
perform grouping on elements of initial road network data according to a correlation relationship among the elements, to obtain at least one element group;, (“A group dividing unit that divides network data into a group composed of links and nodes, and is divided into a plurality of groups connected by one-way links to which one-way information representing one-way traffic is attached. Among the groups, a group combining unit that generates a new group by combining a plurality of groups that can be circulated through the one-way link, and a combination process in the group combining unit for all group combinations” (Aoyama: Description - 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Regarding Claim 7:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 6. Mutoh further teaches:
[…] and the instructions are executed by the at least one processor to further enable the at least one processor to: […], (“The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 32nd paragraph, FIG. 1))
Mutoh does not teach but Aoyama teaches:
The road network data processing device according to claim 6, wherein the elements comprise endpoints of a road,, (“The hard disk 12 stores road network data including a link representing a road and a node that is present at an end point of the link” (Aoyama: Description – 10th paragraph))
[…] determine a connection relationship among endpoints of all roads in the initial road network data by traversing the endpoints of the roads; […], (“Next, the group combining unit 16 combines a plurality of groups with reference to the generated tree structure data (step S54). Specifically, when the same group as the group set at the vertex is present at the node, the node group existing between the groups is combined with the group set at the vertex to be the same group. In other words, when there are a plurality of groups that can be circulated through the one-way link among the divided groups, the plurality of groups are combined. This means that when a node (vertex) representing an arbitrary group traces a branch and arrives at a node representing the same group, the group existing between them is not isolated from the group set as the vertex. It is because it represents. In the example shown in FIGS. 6 and 7, the vertex 71 and the node 73 are the same group, and the group 61a → 61c → 61a can be visited. Therefore, the group 61 c corresponding to the node 72 existing between the vertex 71 and the node 73 is determined not to be isolated from the group 61 a and is combined by the group combining unit 16. The vertex 71 and the node 76 are also the same group, and can be visited in the group 61a → 61f → 61e → 61a. Accordingly, the groups 61f and 61e respectively corresponding to the nodes 74 and 75 existing between the vertex 71 and the node 76 are determined not to be isolated from the group 61a and are combined by the group combining unit 16.” (Aoyama: Description – 26th-27th paragraphs, FIG. 5-7) Examiner Note: The examiner is interpreting the connection relationship among the endpoints of the road to be determined based on traversing them.)
[…] determine endpoints associated with at least one road and connectable to each other according to the connection relationship among the endpoints of the roads; and perform grouping on respective endpoints associated with the at least one road and connectable to each other, to obtain the at least one element group., (“the present invention provides a road network data storage unit in which road network data configured to include a link representing a road and a node located at an end of the link is stored, and the road A group dividing unit that divides network data into a group composed of links and nodes, and is divided into a plurality of groups connected by one-way links to which one-way information representing one-way traffic is attached. Among the groups, a group combining unit that generates a new group by combining a plurality of groups that can be circulated through the one-way link, and a combination process in the group combining unit for all group combinations” (Aoyama: Description – 6th paragraph) Examiner Note: The examiner is interpreting a node located at the end of the link to be an endpoint.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Regarding Claim 9:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 6. Mutoh further teaches:
The road network data processing device according to claim 6, wherein the instructions are executed by the at least one processor to further enable the at least one processor to:, (“The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 32nd paragraph, FIG. 1))
[…] determine an element group with an amount of element less than an element amount threshold as the element group to be deleted., (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus” (Mutoh: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the storage capacity to be equivalent to the element amount threshold in this case.)
Regarding Claim 11:
Mutoh teaches:
A non-transitory computer-readable storage medium for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to:, (“The road map data generation apparatus 1 includes a personal computer (PC) 10 and peripherals connected with the PC 10 such as a display device 20, a DVD drive 30, and a memory card reader-writer 40. The PC 10 includes a CPU 1 1 as a control device, a ROM 12, a RAM 13, a hard disk drive (HDD) 14, and an interface (I/O) 15. The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 31st-32nd paragraphs, FIG. 1))
determine an element group to be deleted from the initial road network data according to an amount of element comprised in each element group of the at least one element group; and delete the element group to be deleted from the initial road network data, to obtain updated road network data., (“the navigation apparatus uses a storage device for storing road map data, which is offered for navigating, the offered road map data being generated by applying a predetermined deletion rule to large road map data which has a data volume larger than a storage capacity of the storage device. The navigation apparatus applies a predetermined restoration rule pairing with the deletion rule to the offered road map data read from the storage device to thereby restore the offered road map data to a state before the deletion rule is applied. The road map data generation apparatus comprises an acquiring means for acquiring the large road map data; and a deleting means for applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus. Herein, the reduced road map data is generated as the road map data offered for the navigating.” (Mutoh: Summary of the Invention – 16th paragraph) Examiner Note: The examiner is interpreting generating road map data reduced to a data volume equal to or less than the storage capacity of the storage device to be equivalent to obtaining updated road network data.)
Mutoh does not teach but Aoyama teaches:
perform grouping on elements of initial road network data according to a correlation relationship among the elements, to obtain at least one element group;, (“A group dividing unit that divides network data into a group composed of links and nodes, and is divided into a plurality of groups connected by one-way links to which one-way information representing one-way traffic is attached. Among the groups, a group combining unit that generates a new group by combining a plurality of groups that can be circulated through the one-way link, and a combination process in the group combining unit for all group combinations” (Aoyama: Description - 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Regarding Claim 12:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 11. Mutoh further teaches:
[…] and the computer instructions, when executed by a computer, further cause the computer to: […], (“The road map data generation apparatus 1 includes a personal computer (PC) 10 and peripherals connected with the PC 10 such as a display device 20, a DVD drive 30, and a memory card reader-writer 40. The PC 10 includes a CPU 1 1 as a control device, a ROM 12, a RAM 13, a hard disk drive (HDD) 14, and an interface (I/O) 15. The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 31st-32nd paragraphs, FIG. 1))
Mutoh does not teach but Aoyama teaches:
The non-transitory computer-readable storage medium according to claim 11, wherein the elements comprise endpoints of a road,, (“The hard disk 12 stores road network data including a link representing a road and a node that is present at an end point of the link” (Aoyama: Description – 10th paragraph))
[…] determine a connection relationship among endpoints of all roads in the initial road network data by traversing the endpoints of the roads; […], (“Next, the group combining unit 16 combines a plurality of groups with reference to the generated tree structure data (step S54). Specifically, when the same group as the group set at the vertex is present at the node, the node group existing between the groups is combined with the group set at the vertex to be the same group. In other words, when there are a plurality of groups that can be circulated through the one-way link among the divided groups, the plurality of groups are combined. This means that when a node (vertex) representing an arbitrary group traces a branch and arrives at a node representing the same group, the group existing between them is not isolated from the group set as the vertex. It is because it represents. In the example shown in FIGS. 6 and 7, the vertex 71 and the node 73 are the same group, and the group 61a → 61c → 61a can be visited. Therefore, the group 61 c corresponding to the node 72 existing between the vertex 71 and the node 73 is determined not to be isolated from the group 61 a and is combined by the group combining unit 16. The vertex 71 and the node 76 are also the same group, and can be visited in the group 61a → 61f → 61e → 61a. Accordingly, the groups 61f and 61e respectively corresponding to the nodes 74 and 75 existing between the vertex 71 and the node 76 are determined not to be isolated from the group 61a and are combined by the group combining unit 16.” (Aoyama: Description – 26th-27th paragraphs, FIG. 5-7) Examiner Note: The examiner is interpreting the connection relationship among the endpoints of the road to be determined based on traversing them.)
[…] determine endpoints associated with at least one road and connectable to each other according to the connection relationship among the endpoints of the roads; and perform grouping on respective endpoints associated with the at least one road and connectable to each other, to obtain the at least one element group., (“the present invention provides a road network data storage unit in which road network data configured to include a link representing a road and a node located at an end of the link is stored, and the road A group dividing unit that divides network data into a group composed of links and nodes, and is divided into a plurality of groups connected by one-way links to which one-way information representing one-way traffic is attached. Among the groups, a group combining unit that generates a new group by combining a plurality of groups that can be circulated through the one-way link, and a combination process in the group combining unit for all group combinations” (Aoyama: Description – 6th paragraph) Examiner Note: The examiner is interpreting a node located at the end of the link to be an endpoint.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Regarding Claim 14:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 11. Mutoh further teaches:
The non-transitory computer-readable storage medium according to claim 11, wherein the computer instructions, when executed by a computer, further cause the computer to:, (“The road map data generation apparatus 1 includes a personal computer (PC) 10 and peripherals connected with the PC 10 such as a display device 20, a DVD drive 30, and a memory card reader-writer 40. The PC 10 includes a CPU 1 1 as a control device, a ROM 12, a RAM 13, a hard disk drive (HDD) 14, and an interface (I/O) 15. The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 31st-32nd paragraphs, FIG. 1))
[…] determine an element group with an amount of element less than an element amount threshold as the element group to be deleted., (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus” (Mutoh: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the storage capacity to be equivalent to the element amount threshold in this case.)

Claims 3, 5, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (U.S. Pub. No. 2008/0319641 A1) in view of Aoyama (JP 2010237487 A) in further view of Kutomi (U.S. Pub. No. 2011/0191387 A1).

Regarding Claim 3:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 2. Mutoh further teaches:
The road network data processing method according to claim 2, wherein the elements further comprise a road,, (“The road map data includes: a road data frame having information indicating a road” (Mutoh: Detailed Description of the Embodiment – 40th paragraph))
[…] and the deleting the element group to be deleted from the initial road network data, to obtain the updated road network data, comprises: […], (“The road map data generation apparatus comprises an acquiring means for acquiring the large road map data; and a deleting means for applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus. Herein, the reduced road map data is generated as the road map data offered for the navigating.” (Mutoh: Summary of the Invention – 16th paragraph) Examiner Note: The examiner is interpreting generating road map data reduced to a data volume equal to or less than the storage capacity of the storage device to be equivalent to obtaining updated road network data.)
[…] in the element group to be deleted, […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data” (Mutoh: Summary of the Invention – 17th paragraph))
[…] in the element group to be deleted; and deleting the element group to be deleted, […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data” (Mutoh: Summary of the Invention – 17th paragraph))
Mutoh does not teach but Kutomi teaches:
[…] determining first traffic rule data corresponding to endpoints of a road […], (“Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
[…] and second traffic rule data corresponding to the road […], (“Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
[…] the first traffic rule data and the second traffic rule data from the initial road network data, to obtain the updated road network data., (“The navigation device includes multiple application programs, which references the map data. The application programs includes a drawing program for drawing a map image on a display device, a route search program for searching a guidance route to a destination, a route guidance program for guiding a road such as guiding the route to the destination, guiding a traffic regulations in front of the vehicle (for example, a temporally stop and right/left turn prohibition), and guiding a traffic lane such as a right turning lane or a left turning lane. The navigation device executes independently each application program. Accordingly, when the map data is developed into the work memory, the map data is developed (i.e., converted) to data for each application program. For example, the node table is formed such that the sufficient and necessary information with respect to a corresponding application program is stored in the node table. Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Kutomi in order to create an efficient road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Kutomi’s electric device for executing process based on map data as “the node data may be distributed and stored in the link data so that the node data can be deleted. However, in the map data, when the node data is deleted, and the information about a connection relationship of links, which is previously stored as the node data, is distributed to and stored as the link data, it is required to refer to multiple link data so that information relating to the node such as the link connection relationship is obtained. Accordingly, when the map data does not include the node data, a load of a process for detecting a condition of the node such as link connection relationship at the node increases.” (Kutomi: Background of the Invention – 5th-7th paragraphs) Combining Mutoh and Kutomi would therefore provide “an electric device for executing a process based on a map data. In the map data, information relating to a node is distributed and stored in a link data, and further, a load for processing information relating to the node based on the map data is reduced.” (Kutomi: Summary of the Invention – 8th paragraph)
Regarding Claim 5:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 4. Mutoh further teaches:
The road network data processing method according to claim 4, further comprising: determining an element amount threshold, (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus” (Mutoh: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the storage capacity to be equivalent to the element amount threshold in this case.)
Mutoh does not teach but Aoyama teaches:
[…] corresponding to each element group of the at least one element group, […], (“Road network groups which are connected mutually are extracted as a single group. A group coupling part couples the plurality of groups into one group by a group coupling process.” (Aoyama: Abstract – lines 4-6))
[…] corresponding to each element group of the at least one element group., (“Road network groups which are connected mutually are extracted as a single group. A group coupling part couples the plurality of groups into one group by a group coupling process.” (Aoyama: Abstract – lines 4-6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Mutoh in view of Aoyama does not teach but Kutomi teaches:
[…] according to an environmental factor […], (“The basic data group includes a road data relating to the information of roads and background data relating to information of a background on a two-dimensional map.” (Kutomi: Detailed Description of the Preferred Embodiments – 32nd paragraph) Examiner Note: The examiner is interpreting the road data and background data to include environmental factors such as architectural elements around a road including a wall, a gate, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh in view of Aoyama with these above aforementioned teachings from Kutomi in order to create an efficient road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Kutomi’s electric device for executing process based on map data as “the node data may be distributed and stored in the link data so that the node data can be deleted. However, in the map data, when the node data is deleted, and the information about a connection relationship of links, which is previously stored as the node data, is distributed to and stored as the link data, it is required to refer to multiple link data so that information relating to the node such as the link connection relationship is obtained. Accordingly, when the map data does not include the node data, a load of a process for detecting a condition of the node such as link connection relationship at the node increases.” (Kutomi: Background of the Invention – 5th-7th paragraphs) Combining Mutoh and Kutomi would therefore provide “an electric device for executing a process based on a map data. In the map data, information relating to a node is distributed and stored in a link data, and further, a load for processing information relating to the node based on the map data is reduced.” (Kutomi: Summary of the Invention – 8th paragraph)
Regarding Claim 8:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 7. Mutoh further teaches:
The road network data processing device according to claim 7, wherein the instructions are executed by the at least one processor to further enable the at least one processor to:, (“The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 32nd paragraph, FIG. 1))
[…] in the element group to be deleted, […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data” (Mutoh: Summary of the Invention – 17th paragraph))
[…] in the element group to be deleted; and delete the element group to be deleted, […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data” (Mutoh: Summary of the Invention – 17th paragraph))
Mutoh does not teach but Kutomi teaches:
[…] determine first traffic rule data corresponding to endpoints of a road […], (“Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
[…] and second traffic rule data corresponding to the road […], (“Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
[…] the first traffic rule data and the second traffic rule data from the initial road network data, to obtain the updated road network data., (“The navigation device includes multiple application programs, which references the map data. The application programs includes a drawing program for drawing a map image on a display device, a route search program for searching a guidance route to a destination, a route guidance program for guiding a road such as guiding the route to the destination, guiding a traffic regulations in front of the vehicle (for example, a temporally stop and right/left turn prohibition), and guiding a traffic lane such as a right turning lane or a left turning lane. The navigation device executes independently each application program. Accordingly, when the map data is developed into the work memory, the map data is developed (i.e., converted) to data for each application program. For example, the node table is formed such that the sufficient and necessary information with respect to a corresponding application program is stored in the node table. Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Kutomi in order to create an efficient road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Kutomi’s electric device for executing process based on map data as “the node data may be distributed and stored in the link data so that the node data can be deleted. However, in the map data, when the node data is deleted, and the information about a connection relationship of links, which is previously stored as the node data, is distributed to and stored as the link data, it is required to refer to multiple link data so that information relating to the node such as the link connection relationship is obtained. Accordingly, when the map data does not include the node data, a load of a process for detecting a condition of the node such as link connection relationship at the node increases.” (Kutomi: Background of the Invention – 5th-7th paragraphs) Combining Mutoh and Kutomi would therefore provide “an electric device for executing a process based on a map data. In the map data, information relating to a node is distributed and stored in a link data, and further, a load for processing information relating to the node based on the map data is reduced.” (Kutomi: Summary of the Invention – 8th paragraph)
Regarding Claim 10:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 9. Mutoh further teaches:
The road network data processing device according to claim 9, wherein the instructions are executed by the at least one processor to further enable the at least one processor to:, (“The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 32nd paragraph, FIG. 1))
[…] determine an element amount threshold […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus” (Mutoh: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the storage capacity to be equivalent to the element amount threshold in this case.)
Mutoh does not teach but Aoyama teaches:
[…] corresponding to each element group of the at least one element group, […], (“Road network groups which are connected mutually are extracted as a single group. A group coupling part couples the plurality of groups into one group by a group coupling process.” (Aoyama: Abstract – lines 4-6))
[…] corresponding to each element group of the at least one element group., (“Road network groups which are connected mutually are extracted as a single group. A group coupling part couples the plurality of groups into one group by a group coupling process.” (Aoyama: Abstract – lines 4-6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Mutoh in view of Aoyama does not teach but Kutomi teaches:
[…] according to an environmental factor […], (“The basic data group includes a road data relating to the information of roads and background data relating to information of a background on a two-dimensional map.” (Kutomi: Detailed Description of the Preferred Embodiments – 32nd paragraph) Examiner Note: The examiner is interpreting the road data and background data to include environmental factors such as architectural elements around a road including a wall, a gate, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh in view of Aoyama with these above aforementioned teachings from Kutomi in order to create an efficient road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Kutomi’s electric device for executing process based on map data as “the node data may be distributed and stored in the link data so that the node data can be deleted. However, in the map data, when the node data is deleted, and the information about a connection relationship of links, which is previously stored as the node data, is distributed to and stored as the link data, it is required to refer to multiple link data so that information relating to the node such as the link connection relationship is obtained. Accordingly, when the map data does not include the node data, a load of a process for detecting a condition of the node such as link connection relationship at the node increases.” (Kutomi: Background of the Invention – 5th-7th paragraphs) Combining Mutoh and Kutomi would therefore provide “an electric device for executing a process based on a map data. In the map data, information relating to a node is distributed and stored in a link data, and further, a load for processing information relating to the node based on the map data is reduced.” (Kutomi: Summary of the Invention – 8th paragraph)
Regarding Claim 13:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 12. Mutoh further teaches:
The non-transitory computer-readable storage medium according to claim 12, wherein the elements further comprise a road,, (“The road map data includes: a road data frame having information indicating a road” (Mutoh: Detailed Description of the Embodiment – 40th paragraph))
[…] and the computer instructions, when executed by a computer, further cause the computer to: […], (“The road map data generation apparatus 1 includes a personal computer (PC) 10 and peripherals connected with the PC 10 such as a display device 20, a DVD drive 30, and a memory card reader-writer 40. The PC 10 includes a CPU 1 1 as a control device, a ROM 12, a RAM 13, a hard disk drive (HDD) 14, and an interface (I/O) 15. The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 31st-32nd paragraphs, FIG. 1))
[…] in the element group to be deleted, […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data” (Mutoh: Summary of the Invention – 17th paragraph))
[…] in the element group to be deleted; and delete the element group to be deleted, […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data” (Mutoh: Summary of the Invention – 17th paragraph))
Mutoh does not teach but Kutomi teaches:
[…] determine first traffic rule data corresponding to endpoints of a road […], (“Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
[…] and second traffic rule data corresponding to the road […], (“Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
[…] the first traffic rule data and the second traffic rule data from the initial road network data, to obtain the updated road network data., (“The navigation device includes multiple application programs, which references the map data. The application programs includes a drawing program for drawing a map image on a display device, a route search program for searching a guidance route to a destination, a route guidance program for guiding a road such as guiding the route to the destination, guiding a traffic regulations in front of the vehicle (for example, a temporally stop and right/left turn prohibition), and guiding a traffic lane such as a right turning lane or a left turning lane. The navigation device executes independently each application program. Accordingly, when the map data is developed into the work memory, the map data is developed (i.e., converted) to data for each application program. For example, the node table is formed such that the sufficient and necessary information with respect to a corresponding application program is stored in the node table. Specifically, the attribution of the link and the attribution of the end of the link include information about roads and intersections such as existence of a traffic light, traffic regulations and the like in addition to the link connection relationship.” (Kutomi: Detailed Description of the Preferred Embodiments – 209th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Kutomi in order to create an efficient road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Kutomi’s electric device for executing process based on map data as “the node data may be distributed and stored in the link data so that the node data can be deleted. However, in the map data, when the node data is deleted, and the information about a connection relationship of links, which is previously stored as the node data, is distributed to and stored as the link data, it is required to refer to multiple link data so that information relating to the node such as the link connection relationship is obtained. Accordingly, when the map data does not include the node data, a load of a process for detecting a condition of the node such as link connection relationship at the node increases.” (Kutomi: Background of the Invention – 5th-7th paragraphs) Combining Mutoh and Kutomi would therefore provide “an electric device for executing a process based on a map data. In the map data, information relating to a node is distributed and stored in a link data, and further, a load for processing information relating to the node based on the map data is reduced.” (Kutomi: Summary of the Invention – 8th paragraph)
Regarding Claim 15:
Mutoh in view of Aoyama, as shown in the rejection above, discloses the limitations of claim 14. Mutoh further teaches:
The non-transitory computer-readable storage medium according to claim 14, wherein the computer instructions, when executed by a computer, further cause the computer to:, (“The road map data generation apparatus 1 includes a personal computer (PC) 10 and peripherals connected with the PC 10 such as a display device 20, a DVD drive 30, and a memory card reader-writer 40. The PC 10 includes a CPU 1 1 as a control device, a ROM 12, a RAM 13, a hard disk drive (HDD) 14, and an interface (I/O) 15. The CPU 11 executes various processes based on predetermined programs. The ROM 12 stores programs for execution of the CPU 11. The RAM 13 temporarily stores execution result etc. of the various processes of the CPU 11. The HDD 14 stores programs for execution of the CPU 11 and other various data.” (Mutoh: Detailed Description of the Preferred Embodiments – 31st-32nd paragraphs, FIG. 1))
[…] determine an element amount threshold […], (“applying the deletion rule to the acquired large road map data to thereby perform a deletion process which deletes a portion of the acquired large road map data so as to generate road map data reduced to a data volume equal to or less than the storage capacity of the storage device used in the navigation apparatus” (Mutoh: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the storage capacity to be equivalent to the element amount threshold in this case.)
Mutoh does not teach but Aoyama teaches:
[…] corresponding to each element group of the at least one element group, […], (“Road network groups which are connected mutually are extracted as a single group. A group coupling part couples the plurality of groups into one group by a group coupling process.” (Aoyama: Abstract – lines 4-6))
[…] corresponding to each element group of the at least one element group., (“Road network groups which are connected mutually are extracted as a single group. A group coupling part couples the plurality of groups into one group by a group coupling process.” (Aoyama: Abstract – lines 4-6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh with these above aforementioned teachings from Aoyama in order to create an effective road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Aoyama’s map data inspection device as “road network data update operation is usually performed manually by an operator with reference to a local photographed image or map. Therefore, there is a case where a certain road or a road network is isolated from other roads due to a connection error of a link representing a road, an input leakage, or the like.” (Aoyama: Description – 2nd paragraph) Combining Mutoh and Aoyama would therefore provide “a map data inspection apparatus capable of determining an isolated state for some roads or road networks in the entire road network.” (Aoyama: Description – 5th paragraph)
Mutoh in view of Aoyama does not teach but Kutomi teaches:
[…] according to an environmental factor […], (“The basic data group includes a road data relating to the information of roads and background data relating to information of a background on a two-dimensional map.” (Kutomi: Detailed Description of the Preferred Embodiments – 32nd paragraph) Examiner Note: The examiner is interpreting the road data and background data to include environmental factors such as architectural elements around a road including a wall, a gate, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Mutoh in view of Aoyama with these above aforementioned teachings from Kutomi in order to create an efficient road network data processing device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Mutoh’s road map data generation apparatus, system, and method for generating road map data with Kutomi’s electric device for executing process based on map data as “the node data may be distributed and stored in the link data so that the node data can be deleted. However, in the map data, when the node data is deleted, and the information about a connection relationship of links, which is previously stored as the node data, is distributed to and stored as the link data, it is required to refer to multiple link data so that information relating to the node such as the link connection relationship is obtained. Accordingly, when the map data does not include the node data, a load of a process for detecting a condition of the node such as link connection relationship at the node increases.” (Kutomi: Background of the Invention – 5th-7th paragraphs) Combining Mutoh and Kutomi would therefore provide “an electric device for executing a process based on a map data. In the map data, information relating to a node is distributed and stored in a link data, and further, a load for processing information relating to the node based on the map data is reduced.” (Kutomi: Summary of the Invention – 8th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667